Fourth Court of Appeals
                               San Antonio, Texas
                                   November 17, 2022

                                   No. 04-22-00585-CR

                                  Doug CORONADO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. CRW2107139
                       Honorable Russell Wilson, Judge Presiding


                                     ORDER
        The Appellant’s Motion for Extension of Time is hereby GRANTED. The appellant’s
brief is due on or before January 9, 2023. Further requests for extension of time will be
disfavored.




                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2022.



                                                 _________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court